742 N.W.2d 125 (2007)
James A. LOOS, Jr., Plaintiff-Appellee,
v.
J.B. INSTALLED SALES, INC., and Accident Fund Insurance Company of America, Defendants-Appellants, and
Robinson Roofing, Defendant-Appellee.
Docket No. 134957. COA No. 275704.
Supreme Court of Michigan.
December 20, 2007.
On order of the Court, the application for leave to appeal the August 17, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.